FILED
                           NOT FOR PUBLICATION                              APR 15 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


VIRGINIA FRAZIER,                                No. 13-55335

              Petitioner - Appellant,            D.C. No. 2:10-cv-01147-CAS-
                                                 DTB
  v.

DEBORAH K. JOHNSON,                              MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                             Submitted April 8, 2015**
                               Pasadena, California

Before: KLEINFELD and CLIFTON, Circuit Judges and SEEBORG,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Richard Seeborg, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
      Virginia Frazier, a California state prisoner, appeals the district court’s

denial of her 28 U.S.C. § 2254 habeas corpus petition challenging a five-year

sentencing enhancement under California Penal Code § 12022.7(e). We have

jurisdiction under 28 U.S.C. § 2253, and we review de novo. Gonzalez v.

Knowles, 515 F.3d 1006, 1011 (9th Cir. 2008). We affirm.



      Frazier argues that the evidence at trial was insufficient to sustain a finding

that she inflicted “great bodily injury under circumstances involving domestic

violence in the commission of a felony.” Cal. Penal Code § 12022.7(e). The

standard of review on a sufficiency-of-evidence claim is “whether, ‘after viewing

the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.’”

Gonzalez, 515 F.3d at 1011 (quoting Jackson v. Virginia, 443 U.S. 307, 319

(1979)). The state court’s factual findings are presumed to be correct. 28 U.S.C. §

2254(e)(1).



      On direct appeal, the California Court of Appeal rejected Frazier’s claim,

finding that the evidence that Frazier slashed Guthrie’s arm with a knife blade,

causing a three-inch gash, which was bleeding profusely when the police arrived


                                           2
and eventually left him a three-inch scar, and Guthrie’s testimony that he and

Frazier had been seeing each other on and off for several months and were

boyfriend and girlfriend at the time of the attack, were sufficient to sustain the

sentencing enhancement.



       We conclude that based on these facts a rational trier of fact could have

found beyond a reasonable doubt that Frazier inflicted great bodily injury under

circumstances involving domestic violence. See Cal. Penal Code § 12022.7(f)

(defining “great bodily injury” as “a significant or substantial physical injury”);

People v. Jung, 84 Cal. Rptr. 2d 5, 9, 71 Cal. App. 4th 1036, 1042 (Cal. Ct. App.

1999) (“Abrasions, lacerations and bruising can constitute great bodily injury.”);

Cal. Penal Code § 13700(b) (defining “domestic violence”); People v. Upsher, 66

Cal. Rptr. 3d 481, 490, 155 Cal. App. 4th 1311, 1322–23 (Cal. Ct. App. 2007)

(holding that “dating relationship” does not mean serious courtship or lengthy,

enduring relationship). The district court properly denied Frazier’s habeas corpus

petition.



       AFFIRMED.




                                           3